              Case 2:19-cv-01270-MJP Document 153 Filed 03/19/21 Page 1 of 2




 1                                                                    The Honorable Marsha J. Pechman
                                                                               Trial Date: May 3, 2021
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT TACOMA

 9   CARLA SHORT, individually and as                      No. 2:19-cv-01270-MJP
     Personal Representative of the Estate of
10   DONALD J. SHORT,                                      STIPULATION AND ORDER OF
                                                           DISMISSAL WITH PREJUDICE OF
11                  Plaintiff,                             DEFENDANT SPIRAX SARCO, INC.
12           v.
                                                           [Clerk’s Action Required]
13   AIR & LIQUID SYSTEMS
     CORPORATION, as Successor by Merger
14   to BUFFALO PUMPS, INC.; et al.,

15                  Defendants.

16                                              STIPULATION
17          Plaintiff CARLA SHORT, individually and as Personal Representative of the Estate of
18   DONALD J. SHORT (hereinafter, “Plaintiff”) and Defendant Spirax Sarco, Inc., by and through
19   her counsel of record, stipulate that all claims against Defendant Spirax Sarco, Inc., only may be
20   dismissed with prejudice and without costs or attorney fees as to any party in the above-captioned
21   matter, reserving to Plaintiff her claims against the other parties.
22    DATED this 18th of March 2021.                    DATED this 18th of March 2021.
23    BERGMAN DRAPER OSLUND UDO                         TANENBAUM KEALE, LLP
24
      s/ Vanessa Firnhaber Oslund (w/ permission)       s/Alice C. Serko
25    Vanessa Firnhaber Oslund, WSBA #38252             Alice C. Serko, WSBA #45992

26    Attorneys for Plaintiff                           Attorneys for Spirax Sarco, Inc.


      STIPULATION AND ORDER OF DISMISSAL WITH                               TANENBAUM KEALE, LLP
                                                                               One Convention Place
      PREJUDICE OF DEFENDANT SPIRAX SARCO, INC. -
                                                                             701 Pike Street, Suite 1575
      1                                                                          Seattle WA 98101
      Case No.: 2:19-cv-01270-MJP                                                 (206) 889-5150
              Case 2:19-cv-01270-MJP Document 153 Filed 03/19/21 Page 2 of 2




 1                                       ORDER OF DISMISSAL

 2          THIS MATTER having come before the Court by way of stipulated motion by Plaintiff
 3   and Defendant Spirax Sarco, Inc., to dismiss all claims against Defendant Spirax Sarco, Inc., only,
 4   with prejudice and without costs and/or fees, and the Court being fully advised in the premises,
 5   now therefore it is hereby ORDERED as follows:
 6          All Plaintiff’s claims against Defendant Spirax Sarco, Inc., only are hereby dismissed with
 7   prejudice and without costs or attorney fees as to any party.
 8

 9          DATED: March 19, 2021
10

11

12
                                                          A
                                                          Marsha J. Pechman
                                                          United States District Judge
13

14
     PRESENTED BY:
15   TANENBAUM KEALE LLP

16
     s/Alice C. Serko
17   Alice C. Serko, WSBA #45992
18
     Attorneys for Spirax Sarco, Inc.
19

20

21

22

23

24

25

26



      STIPULATION AND ORDER OF DISMISSAL WITH                          TANENBAUM KEALE, LLP
                                                                          One Convention Place
      PREJUDICE OF DEFENDANT SPIRAX SARCO, INC. -
                                                                        701 Pike Street, Suite 1575
      2                                                                     Seattle WA 98101
      Case No.: 2:19-cv-01270-MJP                                            (206) 889-5150
